THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.



 



 



Series A Warrant No.: ___ Number of Shares: ____________ Date of Issuance:
_______, 2012 (subject to adjustment)



 



 



 

VYSTAR CORPORATION

A Georgia Corporation



 

 



 





Series A Warrant

 

Vystar Corporation, a Georgia corporation (the “Company”), for value received,
hereby certifies that ___________________________ (the “Initial Holder”), or its
registered assigns (the Initial Holder or such registered assigns shall be
referred to as the “Registered Holder”), is entitled, subject to the terms set
forth below, to purchase from the Company at any time on or after the Exercise
Date and on or before the Expiration Date (as hereinafter defined), in whole or
in part,_____ _________________ (________) {Insert xxx,000 shares per $25,000
Unit purchased} shares (as adjusted from time to time pursuant to the provisions
of this Warrant) of the Company’s common stock, $0.01 par value per share
(“Common Stock”), at a purchase price of $0.35 per share. The shares purchasable
upon exercise of this Warrant and the purchase price per share, as adjusted from
time to time pursuant to the provisions of this Warrant, are sometimes
hereinafter referred to as the “Warrant Stock” and the “Purchase Price,”
respectively. “Exercise Date” means any date subsequent to the issuance date
hereof and prior to the Expiration Date on which the Registered Holder elects by
written notice to the Company for this Warrant to become exercisable.

 

This Warrant is issued pursuant to (i) that Confidential Offering Summary, dated
as of April 11, 2012, and (ii) that certain Securities Purchase Agreement, dated
as of May 4, 2012, by and among each of the “Parties” named therein (the
“Purchase Agreement”).

 

1. Exercise.

 

(a) Manner of Exercise. This Warrant may be exercised by the Registered Holder,
in whole or in part, by surrendering this Warrant, with the purchase/exercise
form appended hereto as Exhibit A duly executed by such Registered Holder or by
such Registered Holder’s duly authorized attorney, at the principal office of
the Company, or at such other office or agency as the Company may designate in
writing, accompanied by payment in full of the Purchase Price payable in respect
of the number of shares of Warrant Stock purchased upon such exercise. Subject
to a Cashless Exercise as set forth in Section 1(b), the Purchase Price may be
paid by cash, check, or wire transfer in immediately available funds, or where
permitted by law and provided that a public market for the Common Stock exists,
through a “same day sale” commitment from the Registered Holder and a
broker-dealer that is a member of the Financial Industry Regulatory Authority of
Securities Dealers (a “FINRA Dealer”), whereby the Registered Holder irrevocably
elects to exercise this Warrant and to sell a portion of the Warrant Stock so
purchased to pay for the Purchase Price directly to the Company.

 

(b) Cashless Exercise. The Registered Holder may, in its sole discretion,
exercise this Warrant at any time beginning one hundred eighty days from the
effective date hereof, if no registration is in effect with respect to the
resale of the Warrant Stock under the Securities Act of 1933, as amended (the
“Securities Act”), in whole or in part and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the Purchase Price as set forth in Section 1(a) above, elect instead to
receive upon such exercise the “Net Number” of shares of the Company’s Common
Stock determined according to the following formula (a “Cashless Exercise”):

 

 

 



 

Net Number = (A x B) - (A x C)

 

B

 

For purposes of the foregoing formula:

 

A= the total number of shares with respect to which this Warrant is then being
exercised.

 

B= the closing sale price of the Common Stock on the trading day immediately
preceding the date of the Exercise Notice.

 

C= the Purchase Price then in effect for the applicable Warrant Stock at the
time of such exercise.

 

(c) Effective Time of Exercise. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the day on
which this Warrant shall have been surrendered to the Company as provided in
Section 1(a) above. At such time, the person or persons in whose name or names
any certificates for Warrant Stock shall be issuable upon such exercise as
provided in Section 1(d) below shall be deemed to have become the holder or
holders of record of the Warrant Stock represented by such certificates.

 

(d) Delivery to Holder. As soon as practicable after the exercise of this
Warrant, in whole or in part, and in any event within seven (7) calendar days
thereafter, the Company at its expense will cause to be issued in the name of,
and delivered to, the Registered Holder, or as such Holder (upon payment by such
Holder of any applicable transfer taxes) may direct:

 

(i) a certificate or certificates for the number of shares of Warrant Stock to
which such Registered Holder shall be entitled, and

 

(ii) in case such exercise is in part only, a new warrant or warrants (dated the
date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of shares of Warrant Stock equal (without giving effect
to any adjustment therein) to the number of such shares called for on the face
of this Warrant minus the number of such shares purchased by the Registered
Holder upon such exercise as provided in Section 1(a) or Section 1(b) above.

 

In the event the Company fails to deliver a certificate for the number of shares
of Warrant Stock to which such Registered Holder is entitled within seven (7)
calendar days after the exercise of this Warrant, the Registered Holder shall be
entitled to a penalty equaling one percent (1%) of the number of Warrant Stock
issuable in accordance with the exercise of the Warrant for each fifteen (15)
day period commencing after such seven (7) calendar day period. It is expressly
understood that the foregoing penalty provision is in addition to, and not to
the exclusion of, any and all remedies available to the Registered Holder as set
forth herein and in the Purchase Agreement.

 

(e) Callable Provision. If the VWAP for each of ten (10) consecutive business
days (the “Measurement Period”), exceeds $.45 per share (subject to adjustment
for forward and reverse stock splits, recapitalizations, stock dividends and the
like after the date of issuance of this Warrant), then the Company may, within
three (3) business days of the end of such Measurement Period, call for
cancellation of up to 100% of all or any portion of this Warrant for which a
Purchase/Exercise Form has not yet been delivered (such right, a “Call”). To
exercise this right, the Company must deliver to the Registered Holder an
irrevocable written notice (a “Call Notice”), indicating therein the unexercised
portion of this Warrant to which such notice applies. In the event a
Purchase/Exercise Form for any portion of this Warrant subject to such Call
Notice shall not have been received by the Company within five (5) business days
after the date the Call Notice is received by the Registered Holder, then the
Warrant shall be forfeited in its entirety without payment or consideration to
the Registered Holder and shall automatically terminate without any further
action by either party. It is expressly agreed and acknowledged that the
Company’s Call rights as set forth in this Section 1(e) are exercisable by the
Company contingent upon the effective registration of the Warrant Stock under
the Securities Act, or are otherwise resellable without limitation in accordance
with the safe harbor provisions of Rule 144, at all times commencing the date of
the Call Notice through the date set for Call.

 

2

 



 

For the purposes of this Section 1(e), “VWAP” means, for any date, the price
determined by the first of the following clauses that applies, provided,
however, that the minimum average trading volume during the Measurement Period
is at least an average 200,000 shares per day over ten (10) consecutive trading
days (as may be adjusted for stock splits) (the “Volume Requirement”): (i) if
the Common Stock is then listed or quoted on a U.S. securities exchange, the
daily volume weighted average price of the Common Stock for such date (or the
nearest preceding date) on said exchange on which the Common Stock is then
listed or quoted, (ii) if the OTC Bulletin Board is not a trading market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (iii) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (iv) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Registered Holder reasonably acceptable to the Company, the fees and expenses of
which shall be paid by the Registered Holder. It is expressly understood that
the Call rights afforded to the Company pursuant to this Section 1(e) may not be
exercised unless and until the Volume Requirement is satisfied during the
Measurement Period, absent consent of each of the Company and Bradley Woods &
Co. Ltd.

 

2. Adjustments.

 

(a) Stock Splits and Dividends. If outstanding shares of the Company’s Common
Stock shall be subdivided into a greater number of shares or a dividend in
Common Stock shall be paid in respect of Common Stock, then the Purchase Price
in effect immediately prior to such subdivision or at the record date of such
dividend shall simultaneously with the effectiveness of such subdivision or
immediately after the record date of such dividend be proportionately reduced.
If outstanding shares of Common Stock shall be combined into a smaller number of
shares, then the Purchase Price in effect immediately prior to such combination
shall, simultaneously with the effectiveness of such combination, be
proportionately increased. When any adjustment is required to be made in the
Purchase Price, the number of shares of Warrant Stock purchasable upon the
exercise of this Warrant shall be changed to the number determined by dividing
(i) an amount equal to the number of shares issuable upon the exercise of this
Warrant immediately prior to such adjustment, multiplied by the Purchase Price
in effect immediately prior to such adjustment, by (ii) the Purchase Price in
effect immediately after such adjustment.

 

(b) Reclassification, Etc. In case of any reclassification or change of the
outstanding securities of the Company or of any reorganization of the Company
(or any other corporation the stock or securities of which are at the time
receivable upon the exercise of this Warrant) or any similar corporate
reorganization on or after the date hereof, then and in each such case the
holder of this Warrant, upon the exercise hereof at any time after the
consummation of such reclassification, change, reorganization, merger or
conveyance, shall be entitled to receive, in lieu of the stock or other
securities and property receivable upon the exercise hereof prior to such
consummation, the stock or other securities or property to which such holder
would have been entitled upon such consummation if such holder had exercised
this Warrant immediately prior thereto, all subject to further adjustment as
provided in Section 2(a); and in each such case, the terms of this Section 2
shall be applicable to the shares of stock or other securities properly
receivable upon the exercise of this Warrant after such consummation. 

 

(c) Subsequent Equity Sales. If the Company at any time until the earlier of (i)
60 days after registration of the warrant shares (subject to tolling as provided
at the end of this paragraph) or (ii) twelve (12) months from the issuance
hereby (subject to tolling as provided at the end of this paragraph), shall sell
or grant any option to purchase, or sell or grant any right to reprice, or
otherwise dispose of or issue (or announce any offer, sale, grant or any option
to purchase or other disposition) any Common Stock or any security convertible
into or exchangeable or exercisable for shares of Common Stock (“Common Stock
Equivalents”), at an effective price per share less than the exercise price per
share then in effect (such lower price, the “Base Share Price” and such
issuances collectively, a “Dilutive Issuance”) (if the holder of the Common
Stock or Common Stock Equivalents so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share which is less
than Base Share Price then in effect (i.e. initially $0.35) per share, such
issuance shall be deemed to have occurred for less than such base Share Price
(i.e. initially $0.35 per share) on such date of the Dilutive Issuance), then
the Purchase Price shall be reduced to a price equal to the Base Share Price.
Such adjustment shall be made whenever such Common Stock or Common Stock
Equivalents are issued. The anti dilution periods specified in Paragraph 2(c)(i)
and (ii) above shall also be tolled for any period that the Company is not
current with its reports and fully reporting with its disclosure reporting
requirements pursuant to Rule 144 (or the Exchange Act if it is so registered).

 

3

 



 

Notwithstanding the foregoing, no adjustments shall be made, paid or issued
under this Section 2(c) in respect to: (i) Common Stock or Common Stock
Equivalents issued in connection with the Purchase Agreement or otherwise
related to the same Purchase Agreement for other or subsequent investors in said
offering, (ii) the Company’s issuance of Common Stock or Common Stock
Equivalents upon the exercise or conversion of options, warrants or convertible
notes or other securities, outstanding on the date hereof as specifically
described in Reports (but not if the amounts and exercise prices of the same are
not both already described in the Reports) or specifically disclosed herein,
(iii) grants or issuances to officers, directors or employees or other service
providers in connection with (including majority of disinterested and
independent board members) stock option, stock, incentive or similar plan
approved by the Board and in effect as of the date hereof, and granted to
officers, directors or employees and other service providers, (iv) up to
1,000,000 shares issued to unaffiliated service providers for bona-fide services
not pursuant to any plan, provided that such issuances are approved by the
Board, (v) the issuance of securities as full or partial consideration in
connection with a bona fide merger, asset acquisition, joint venture or
reorganization (other than a mere reincorporation transaction) approved by the
Board of Directors of the Company and the majority of disinterested members of
the Board, and (vi) issuances of up to 1,000,000 warrants to purchase Common
Stock to executive officers of the Company pursuant to its existing plan to
allow such executive officers to receive warrants to purchase Common Stock in
lieu of regularly scheduled cash compensation. For avoidance of doubt, the
foregoing Excepted Issuance exceptions shall only apply during the period in
which anti dilution adjustments are made for Lower Price Issuances in accordance
with Section 2(c). Common Stock issued or issuable by the Company for services
will be deemed to have been issued or to be issued for the value booked in the
Company’s public financial statements, or as booked on the recipients 1099 or
other tax reporting by the Company in connection with such issuance, whichever
is higher.

 

(d) Adjustment Certificate. When any adjustment is required to be made in the
Warrant Stock or the Purchase Price pursuant to this Section 2, the Company
shall promptly mail to the Registered Holder a certificate setting forth (i) a
brief statement of the facts requiring such adjustment, (ii) the Purchase Price
after such adjustment and (iii) the kind and amount of stock or other securities
or property into which this Warrant shall be exercisable after such adjustment.

 

3. Transfers.

 

(a) Unregistered Security. Each holder of this Warrant acknowledges that this
Warrant and the Warrant Stock have not been registered under the Securities Act,
and agrees not to sell, pledge, distribute, offer for sale, transfer or
otherwise dispose of this Warrant or any Warrant Stock issued upon its exercise
in the absence of (i) an effective registration statement under the Act as to
this Warrant or such Warrant Stock and registration or qualification of this
Warrant or such Warrant Stock under any applicable U.S. federal or state
securities law then in effect or (ii) an opinion of counsel, reasonably
satisfactory to the Company, that such registration or qualification is not
required. Each certificate or other instrument for Warrant Stock issued upon the
exercise of this Warrant shall bear a legend substantially to the foregoing
effect.

 

(b) Transferability. Subject to the provisions of Section 3(a) hereof, this
Warrant and all rights hereunder are transferable, in whole or in part, upon
surrender of the Warrant with a properly executed assignment (in the form of
Exhibit B hereto) at the principal office of the Company.

 

(c) Warrant Register. The Company will maintain a register containing the names
and addresses of the Registered Holders of this Warrant. Until any transfer of
this Warrant is made in the warrant register, the Company may treat the
Registered Holder of this Warrant as the absolute owner hereof for all purposes;
provided, however, that if this Warrant is properly assigned in blank, the
Company may (but shall not be required to) treat the bearer hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary. Any Registered Holder may change such Registered Holder’s address as
shown on the warrant register by written notice to the Company requesting such
change.

 



4

 

 

 

4. No Impairment. The Company will not, by amendment of its charter or through
reorganization, consolidation, merger, dissolution, sale of assets or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will (subject to Section 13 below) at all times
in good faith assist in the carrying out of all such terms and in the taking of
all such action as may be necessary or appropriate in order to protect the
rights of the holder of this Warrant against impairment.

 

5. Termination. Subject to early forfeiture and termination as provided for in
Section 1(e), this Warrant (and the right to purchase securities upon exercise
hereof) shall terminate five (5) years from the date of issuance of this Warrant
(the “Expiration Date”).

 

6. Notices of Certain Transactions. In case:

 

(a) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time deliverable upon the exercise of this Warrant)
for the purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock of any class or any other securities, or to receive any other right, to
subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right, or

 

(b) of any reclassification of the capital stock of the Company, or

 

(c) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company ((a), (b) and (c) of this Section 6 being referred to herein as a
“Liquidation Event”), then, and in each such case, the Company will mail or
cause to be mailed to the Registered Holder of this Warrant a notice specifying,
as the case may be, (i) the date on which a record is to be taken for the
purpose of such dividend, distribution or right, and stating the amount and
character of such dividend, distribution or right, or (ii) the effective date on
which such reclassification, dissolution, liquidation or winding-up is to take
place, and the time, if any is to be fixed, as of which the holders of record of
Common Stock (or such other stock or securities at the time deliverable upon
such reclassification, dissolution, liquidation or winding-up) are to be
determined. Such notice shall be mailed at least ten (10) days prior to the
record date or effective date for the event specified in such notice. Failure to
so notify a holder shall not invalidate any such action.

 

7. Reservation of Stock. The Company will at all times reserve and keep
available out of its authorized but unissued stock, solely for the issuance and
delivery upon the exercise of this Warrant and other similar Warrants, such
number of its duly authorized shares of Common Stock as from time to time shall
be issuable upon the exercise of this Warrant and other similar Warrants. All of
the shares of Common Stock issuable upon exercise of this Warrant and other
similar Warrants, when issued and delivered in accordance with the terms hereof
and thereof, will be duly authorized, validly issued, fully paid and
non-assessable, subject to no lien or other encumbrance other than restrictions
on transfer arising under applicable securities laws and restrictions imposed by
Section 3 hereof.

 

8. Exchange of Warrants. Upon the surrender by the Registered Holder of any
Warrant or Warrants, properly endorsed, to the Company at the principal office
of the Company, the Company will, subject to the provisions of Section 3 hereof,
issue and deliver to or upon the order of such Holder, at the Company’s expense,
a new Warrant or Warrants of like tenor, in the name of such Registered Holder
or as such Registered Holder (upon payment by such Registered Holder of any
applicable transfer taxes) may direct, calling in the aggregate on the face or
faces thereof for the number of shares of Common Stock called for on the face or
faces of the Warrant or Warrants so surrendered.

 

5

 



 

9. Replacement of Warrants. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and
(in the case of loss, theft or destruction) upon delivery of an indemnity
agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.

 

10. Notices. Any notice required or permitted by this Warrant shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or forty-eight
(48) hours after being deposited in the regular mail as certified or registered
mail (airmail if sent internationally) with postage prepaid, addressed (a) if to
the Registered Holder, to the address of the Registered Holder most recently
furnished in writing to the Company and (b) if to the Company, to the address
set forth below or subsequently modified by written notice to the Registered
Holder.

 

11. No Rights as Stockholder. Until the exercise of this Warrant, the Registered
Holder of this Warrant shall not have or exercise any rights by virtue hereof as
a stockholder of the Company.

 

12. Representations of Registered Holder. The Registered Holder hereby
represents and acknowledges to the Company that:

 

(a) It understands that this Warrant and the Warrant Stock will be “restricted
securities” as such term is used in the rules and regulations under the
Securities Act and that such securities have not been and will not be registered
under the Securities Act or any state securities law, and that such securities
must be held indefinitely unless registration is effected (it being acknowledged
and agreed by the Company that the Warrant Stock constitutes “Registrable
Securities”) or transfer can be made pursuant to appropriate exemptions;

 

(b) the Registered Holder has read, and fully understands, the terms of this
Warrant set forth on its face and the attachments hereto, including the
restrictions on transfer contained herein;

 

(c) the Registered Holder is purchasing for investment for its own account and
not with a view to or for sale in connection with any distribution of this
Warrant and the Warrant Stock and it has no intention of selling such securities
in a public distribution in violation of the federal securities laws or any
applicable state securities laws; provided that nothing contained herein will
prevent the Registered Holder from transferring such securities in compliance
with the terms of this Warrant and the applicable federal and state securities
laws; and

 

(d) the Company may affix the following legend (in addition to any other
legend(s), if any, required by applicable state corporate and/or securities
laws) to certificates for shares issued upon exercise of this Warrant:

 

“These securities have not been registered under the Securities Act of 1933, as
amended. They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to the Company that such
registration is not required or unless sold pursuant to Rule 144 of such Act.”

 

13. No Fractional Shares. No fractional shares will be issued in connection with
any exercise hereunder. In lieu of any fractional shares which would otherwise
be issuable, the Company shall pay cash equal to the product of such fraction
multiplied by the fair market value of one such share on the date of exercise,
as determined in good faith by the Company’s Board of Directors.

 

14. Amendment or Waiver. Any term of this Warrant may be amended or waived upon
written consent of the Company and the holder of this Warrant.

 

15. Headings. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.

 

6

 



 

16. Governing Law. This Warrant shall be governed, construed and interpreted in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law.

 

[Remainder of Page Intentionally Left Blank]

 



7

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
delivered by its authorized officer as of the date first above written.

 

VYSTAR CORPORATION , a Georgia corporation

 

Signed: ________________________________

By:

Title:

 

 





Company Address: Vystar Corporation   3235 Satellite Blvd Building 400   Suite
490   Facsimile:  (770) 965-0162   Attn:  William Doyle, Chairman & CEO





 

 



[SIGNATURE PAGE TO VYSTAR CORPORATION SERIES A WARRANT]



 

 

 



 

EXHIBIT A

 

PURCHASE/EXERCISE FORM

 

To: VYSTAR CORPORATION Dated:_________________

 

The undersigned holder, pursuant to the provisions set forth in the attached
Series A Warrant No. ___, hereby exercises the right to purchase
_________________ shares of Common Stock covered by such Warrant. Capitalized
terms used herein and not otherwise defined shall have the respective meanings
set forth in the Warrant.

 

1. Form of Purchase Price. The undersigned holder intends that payment of the
Purchase Price shall be made as:

 

____________a “Cash Exercise” with respect to _________________ Warrant Stock;
and/or

 

____________a “Cashless Exercise” with respect to _______________ Warrant Stock.

 

2. Payment of Purchase Price. In the event that the Holder has elected a Cash
Exercise with respect to some or all of the Warrant Stock to be issued pursuant
hereto, the Holder shall pay the aggregate Purchase Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

The undersigned acknowledges that it has reviewed the representations and
warranties contained in Section 12 of the Warrant and by its signature below
hereby makes such representations and warranties to the Company.

 

The undersigned further acknowledges that it has reviewed that certain
Confidential Private Placement Memorandum, dated as of May 4, 2012, among the
Company and certain holders of the Company’s securities (as amended from time to
time) and agrees to be bound by such provisions.

 



  Signature:           Name (print):           Title (if applic.)          
Company (if applic.):  



 

 

 



 

EXHIBIT B

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED, _________________________________________ hereby sells,
assigns and transfers all of the rights of the undersigned under the attached
Series A Warrant No. ___ with respect to the number of shares of Common Stock
covered thereby set forth below, to:

 

Name of Assignee

Address/Fax Number

No. of Shares

                                         

 





Dated: _______________________ Signature:                     Witness:       



 

  

 

 





